DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 1, 2022 in which claims 11-15 are presented for examination. Claims 1-10 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 7 of U.S. Patent No. 11,406,146. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 11-13 are anticipated by the conflicting patented claims 1, 3, 4, 6 and 7, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).
Present Application
Patent No. 11, 406,146
Claim 11. A glove comprising: 
a glove main body comprising: 
a main body portion; 
5 finger-receiving portions each having a bottomed cylindrical shape; and 

a hem portion having a cylindrical shape; 

and a cuff which is joined to the hem portion of the glove main body, 

wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand, 

the 5 finger-receiving portions extend from the main body portion to cover each of a first finger to a fifth finger of the wearer, 

the hem portion extends in a direction opposite to the 5 finger-receiving portions, the cuff is arranged to protrude from the hem portion in a direction opposite to the 5 finger-receiving portions, 

the glove main body comprises an organic fiber region which is knitted with a yarn made of organic fiber, and 

the glove main body comprises a cut- resistant yarn made of a metal or a glass fiber, and 

the organic fiber region originates at an edge of the hem portion of the glove main body and continues for no less than 1 mm toward a fingertip side thereof. 





Claim 12. The glove according to claim 11, wherein the glove main body comprises: an inner glove being a fabric which is knitted into a glove shape, 

the fabric being constituted from a yarn made of fiber; and 

a coating layer which coats a part or all of an outer face of the inner glove, 

the organic fiber region is provided on the inner glove, 

a principal component of the coating layer is a resin or a rubber, and 

the coating layer is joined to the cuff on the palm side thereof.
 Claim 1. A glove comprising: 
a glove main body comprising: 
a main body portion; 
5 finger-receiving portions each having a bottomed cylindrical shape; and 

a hem portion having a cylindrical shape; 

and a cuff which is joined to the hem portion of the glove main body, 

wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand, 

the 5 finger-receiving portions extend from the main body portion to cover each of a first finger to a fifth finger of the wearer, 

the hem portion extends in a direction opposite to the 5 finger-receiving portions, the cuff is arranged to protrude from the hem portion in a direction opposite to the 5 finger-receiving portions, 

the glove main body comprises: an inner glove being a fabric which is knitted into a glove shape, the fabric being constituted from a yarn made of fiber; and 

a coating layer which coats a part or all of an outer face of the inner glove, 

the cuff is made of a synthetic leather or an artificial leather, 

the glove main body and the cuff are layered atop one another and joined such that an outer face side of the glove main body comes in contact with an outer face side of the cuff, 

a projection image of the cuff as viewed from a palm side thereof is a figure symmetrical with respect to a straight line, the figure symmetrical with respect to the straight line being symmetrical with respect to an axis parallel to the direction of the protruding of the cuff, and the projection image increasing in width as the projection image becomes distant from the hem portion, 

a flexural rigidity of the cuff is greater than a flexural rigidity of the hem portion of the glove main body, and a difference between the flexural rigidities is no less than 1.0 gf cm.sup.2/cm, at a joining portion between the glove main body and the cuff, 

a circumference length of the cuff before the joining is greater than a circumference length of the glove main body before the joining, and a difference between the circumference lengths is no less than 1 mm. 

Claim 3. The glove according to claim 1, wherein a principal component of the coating layer is a resin or a rubber, and the coating layer is joined to the cuff on the palm side thereof.

Claim 6. The glove according to claim 1, wherein the glove main body comprises a cut-resistant yarn made of a metal or a glass fiber.

Claim 7. The glove according to claim 6, wherein the glove main body comprises an organic fiber region which is knitted with a yarn made of organic fiber, and the organic fiber region originates at an edge of the hem portion of the glove main body and continues for no less than 1 mm toward a fingertip side thereof.
Claim 13. The glove according to claim 12, wherein the principal component of the coating layer is a nitrile-butadiene rubber or a chloroprene rubber.
Claim 4. The glove according to claim 3, wherein the principal component of the coating layer is a nitrile-butadiene rubber or a chloroprene rubber.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “pouch-like” in line 9, which is indefinite since it is unclear as to what the meets and bounds are as to what constitutes “pouch-like”. 
All dependent claims are rejected for depending from a rejected base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews].
Regarding claim 11, Andrews teaches, A glove (figure 4) comprising: a glove main body comprising: a main body portion; 5 finger-receiving portions each having a bottomed cylindrical shape (400 comprises 413 and 401/403/405/407/409 each having a bottomed cylindrical shape, the bottom cylindrical shape creating the “stall” for the user’s fingers, Col. 14 ln. 14-35, figure 4); and a hem portion having a cylindrical shape (400e has a cylindrical shape, the cylindrical shape creating the opening to the main body portion 413 of 400, Col. 14 ln. 43-59, figure 4); and a cuff which is joined to the hem portion of the glove main body (417 is joined to 400e of 400, Col. 14 ln. 60-67, figure 4), wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand (400 is formed in a pouch-like shape to cover a palm side of a wearer's hand, Col. 14 ln. 31-45, 400 is formed in a pouch-like shape to cover a palm of a wearer’s hand and would be expected to cover a dorsal side, since 400 is worn by a user, see Col. 13 ln. 51-55 which discloses “glove 400, made of a composite fabric according to the invention is shown in FIG. 4. The glove 400 is a surgical glove manufactured using a traditional glove knitting machine as discussed in earlier embodiments” and Col. 14-15 ln. 64-13, which discloses the benefits of a user wearing 400), the 5 finger-receiving portions extend from the main body portion to cover each of a first finger to a fifth finger of the wearer (401/403/405/407/409 extend from 413 to cover each of a first finger to a fifth finger of the wearer, Col. 14 ln. 14-35, figure 4), the hem portion extends in a direction opposite to the 5 finger-receiving portions (bottom of 400d extends in a direction opposite to 401/403/405/407/409, Col. 14 ln. 37-43, figure 4), the cuff is arranged to protrude from the hem portion in a direction opposite to the 5 finger-receiving portions (417 is arranged to protrude from 400e in a direction opposite to 401/403/405/407/409, Col. 14 ln. 43-45, and 60-67 figure 4), the glove main body comprises an organic fiber region which is knitted with a yarn made of organic fiber (“The region 400e of the glove is made of a fabric comprising a single strand of elastic yarn with a core of 210 denier spandex which is double covered with an inner cover of hydrophilic spun yarn, such as cotton. The outer cover is constructed of 300 denier textured polypropylene. The polypropylene is a hydrophobic yarn which will keep the wrist area dry while allowing the inner cover of cotton to absorb the moisture from that area. The spandex core is included primarily to provide wrist support. In addition to the elastic fabric utilized in region 400e, the region 400e contains a conventional spandex yarn with polyester covers that is "laid in" to the knit wrist area. The spandex of this yarn is 540 denier providing exceptional compression for the knit wrist area”, Col. 14 ln. 46-59, figure 4, therefore, 400 comprises 400e (organic fiber region) which is knitted with a yarn made of organic fiber, figure 4, Examiner notes: Applicant’s Specification discloses in [0035] “Examples of the synthetic fibers include a nylon, a polyester, an acryl, a polypropylene, a polyethylene, a polyaramid, a rayon, and the like. Examples of the natural fibers include cotton, hemp, silk, and the like” and in [0038], “The organic fiber can be exemplified by the above-described synthetic fibers, natural fibers, and the like”, therefore, an organic fiber region is knitted with a yarn made of organic fiber as claimed), and the glove main body comprises a cut-resistant yarn made of a metal, or a glass fiber (“A tertiary region, indicated at 400c in FIG. 4, positioned between the middle knuckle 411 and the upper edge 415 of the palm 413 of the glove 400, is made of a fabric comprising a lightweight, wire based composite yarn having a composite denier of about 700. The wire is 0.002 inch diameter stainless steel with a 300 denier textured polyester core and an outer wrap of 300 denier textured polyester.  The palm 413 of the glove 400 defines a fourth region, indicated at 400d in FIG. 4, which is made of a fabric comprising a heavy weight polyester wire composite yarn that contains a strand of 0.002 inch stainless steel wire and a polyester core, with an inner wrap of 0.002 inch stainless steel and an outer wrap of polyester”, Col. 14 ln. 31-43, figure 4, therefore, 400 comprises a cut-resistant yarn made of a metal), and the organic fiber region originates at an edge of the hem portion of the glove main body and continues for no less than 1 mm toward a fingertip side thereof (400e originates at an edge of 400d and continues for no less than 1 mm toward a fingertip side thereof, figure 4).
Regarding the limitation “wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand”, one of ordinary skill in the art would know that the main body portion 400 is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand, since Andrews discloses that 400 is a glove “made of a composite fabric according to the invention is shown in FIG. 4. The glove 400 is a surgical glove manufactured using a traditional glove knitting machine as discussed in earlier embodiments”, Col. 14 ln. 51-55, 400 is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer’s hand as claimed. See also Col. 14-15 ln. 64-13, which discloses the benefits of a user wearing 400. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the main body of 400 of Andrews is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand, since Andrews discloses that “protective materials are incorporated into selected regions of a protective garment, such as a glove…to maximize the performance of the article while minimizing the sacrifices that are typically associated with utilizing a single fabric comprising a protective material throughout the entire garment.  Accordingly, the invention provides the opportunity to customize the degree of protection against a variety of threats of injury in selected regions of a single protective garment areas of the garment”, Col. 19-20 ln. 63-4, see Col. 15 ln. 1-18, regarding the protective materials incorporated in glove 400.
Regarding claim 15, Andrews teaches, wherein the organic fiber region comprises no inorganic fiber therein (“The region 400e of the glove is made of a fabric comprising a single strand of elastic yarn with a core of 210 denier spandex which is double covered with an inner cover of hydrophilic spun yarn, such as cotton. The outer cover is constructed of 300 denier textured polypropylene. The polypropylene is a hydrophobic yarn which will keep the wrist area dry while allowing the inner cover of cotton to absorb the moisture from that area. The spandex core is included primarily to provide wrist support. In addition to the elastic fabric utilized in region 400e, the region 400e contains a conventional spandex yarn with polyester covers that is "laid in" to the knit wrist area. The spandex of this yarn is 540 denier providing exceptional compression for the knit wrist area”, Col. 14 ln. 46-59, figure 4, therefore, 400e comprises no inorganic fiber therein, Examiner notes: Applicant’s Specification discloses in [0035] “Examples of the synthetic fibers include a nylon, a polyester, an acryl, a polypropylene, a polyethylene, a polyaramid, a rayon, and the like. Examples of the natural fibers include cotton, hemp, silk, and the like” and in [0038] discloses, organic fibers and inorganic fibers, “The organic fiber can be exemplified by the above-described synthetic fibers, natural fibers, and the like. Meanwhile, the inorganic fiber can be exemplified by the above-described special fibers, e.g., a glass fiber and a metal fiber, and the like”, therefore, the fabric of 400e comprises no inorganic fiber as claimed).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews] in view of Azeem et al. (2012/0204604)[Azeem].
Regarding claim 12, Andrews teaches, wherein the glove main body comprises: an inner glove being a fabric which is knitted into a glove shape (Andrews, “a glove 400, made of a composite fabric according to the invention is shown in FIG. 4.  The glove 400 is a surgical glove manufactured using a traditional glove knitting machine as discussed in earlier embodiments”, Col. 13 ln. 52-55, therefore, wherein 400 comprises an inner glove being a fabric which is knitted into a glove shape), the fabric being constituted from a yarn made of fiber (“a composite fabric according to the invention are materials consisting of a multiplicity of different fibers combined together to form an enhanced performance fiber for a particular application”, see also Col. 14-15 ln. 17-18 regarding the areas of the fabric that have specific yarn characteristics therefore, the fabric is constituted from a yarn made of fiber); and a coating layer which coats a part or all of an outer face of the inner glove (“A coating may also be applied to the article, as well as other treatments that are well known to those skilled in the art of producing protective articles. These and other post production steps may be taken to further enhance the invented article without departing from the spirit of the invention”, Col. 8 ln. 62-67, therefore, a coating layer which coats a part or all of an outer face of the inner glove of 400), the organic fiber region is provided on the inner glove (400e is provided on 400).
While Andrews discloses a coating layer, see Col. 8 ln. 62-67, Andrews fails to teach, a principal component of the coating layer is a resin or a rubber, and the coating layer is joined to the cuff on the palm side thereof.
Azeem, a glove with functional zones and a cuff, Abstract, figures 1, 3, 4 and 5, teaches, a principal component of the coating layer is a resin or a rubber, and the coating layer is joined to the cuff on the palm side thereof (“The glove 30 also has a wrist component 40”, [0048], “FIGS. 4 and 5 illustrate a glove 50, 52 as in FIG. 4 but dip coated in a nitrile rubber porous coating prepared as discussed in EP-A-2181826 (see, in particular the Examples) with an elastomeric coating 52 on the palm and palm side of the fingers and on portions of the back side of the fingers/thumb and palm components”, [0050], therefore, a principal component of the coating layer is a rubber, and the coating layer is joined to the cuff on the palm side thereof, see figures 3, 4 and 5, see also [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating layer as disclosed by Andrews as a rubber joined to the cuff on the palm side as taught by Azeem in order to provide the glove with the benefit of “further comprises an elastomeric polymeric coating”, [0031], which would provide additional grip for the user.

Regarding claim 13, the combined references teach, wherein the principal component of the coating layer is a nitrile-butadiene rubber or a chloroprene rubber (the principal component of the coating layer of Andrews is a nitrile-butadiene rubber or a chloroprene rubber, as combined above as taught by Azeem, see Azeem [0050] and [0031]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews] in view of Stokes (1,791,581).
Regarding claim 14, Andrews teaches, wherein the organic fiber region is formed in a strip shape on an end of the hem portion (“A fifth region, indicated at 400e in FIG. 4, extends between the palm 413 and the cuff extension 417 of the glove 400 in the area of the knit wrist”, Col. 14 ln. 43-45, 400e is formed in a strip shape at the end of 400d, see Col. 14 ln. 46-59 regarding the yarns used for 400e).
While Andrews discloses 400e as being the knit wrist area, Andrews fails to teach, a strip shape arranged around an entire periphery of the hem portion
Stokes, a glove with a wrist portion, Col. 1 ln. 1-6, teaches, a strip shape arranged around an entire periphery of the hem portion (“a knitted fabric wrist portion which will readily give while at the same time preserving warmth-producing properties about the wrist of the user, said fabric wrist portion having as an integral part thereof rubber or elastic strands, with the result that the wrist portion may be stretched on the application or removal of the glove and when the hand is in place the wrist portion will contract and snugly fit entirely around the hand of the user under constant elastic pressure”, Col. 1 ln. 32-42, “wrist portion includes a body part of knit fabric generally indicated by the numeral 5 interwoven with rubber strands generally indicated by the numeral 6. The wrist portion is secured at its upper edge to the lower edge of the gauntlet as by sewing, and likewise secured at its lower edge to the hand portion of the glove preferably in a similar manner”, Col. 2 ln. 86-94, therefore, 5 is a strip shape on an end of the hem portion (see figure 3), and is arranged around an entire periphery of the hem portion, figures 1-3, see also page 2, Col. 1 ln. 18-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the strip shape of Andrews as being arranged around an entire periphery of the hem portion as taught by Stokes in order to provide the glove with the benefit of contracting and snugly fitting entirely around the hand of the user under constant elastic pressure, Col. 1 ln. 35-42.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2,060,342 by Palicki discloses a glove with a cuff with a rubber coating.
2. 2014/0157487 by Palese discloses a glove with a cuff stitched to the hand portion of the glove.
3. 2015/0121598 by Mathews discloses a knitted glove with leather portions and a cuff sewn to the glove hand portion.
4. 2009/0199319 by Jenkin discloses a glove with a wrist section and an extended cuff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732